Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 1 of 28 Page|D #: 2187

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
HUNTINGTON DIVISION

SIERRA CLUB and WEST VIRGINIA

HIGHLANDS CONSERVANCY,
Plainriffs,
V.

FOLA COAL COMPANY, LLC,

Dei'endant.

 

OHIO VALLEY ENVIRONMENTAL
COALITI()N, WEST VIRGINIA
HIGHLANDS CONSERVANCY and
SIERRA CLUB,

Plaintiffs,

V.

FOLA COAL COMPANY, LLC,

Defendant.

 

OHIO VALLEY ENV]RONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY and
SIERRA CLUB,

Plaintif`fs,

V.

FOLA COAL COMPANY, LLC,

Defendant.

 

()HIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA

Civil Action No. 2:10-1199

Civil Action No. 2:13-5006

Civil Action No. 2:13-21588
(consolidated with 2:13-16044)

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 2 of 28 Page|D #: 2188

HIGHLANDS CONSERVANCY, WEST
VIRGINIA RIVERS COALITION, and
SIERRA CLUB,
Plaintiffs,
v. Civil Action No. 2:15-13’?1
FOLA COAL COMPANY, LLC,

Defendant.

 

CONSENT DECREE

I. RECITALS

I. On October l l, 201 0, Sierra Club and West Virginia Highlands Conservancy
filed a complaint for declaratory and injunctive relief and for civil penalties in Civil Action No.
2:l0-l 199 against defendant Fola Coal Cornpany, LLC (“Fola”) for violations ofWVfNPDES
Permit WVIOI4005 and Surf`ace Mining Control and Reclamation Act (SMCRA) Permit 82009-
95 at Fola’s Surface Mine #3. On February 9, 2012, the Parties entered into a Consent Decree to
resolve the alleged violations of the C|ean Water Act and SMCRA. Under that Decree, Fola was
allowed to conduct a habitat restoration project at Boardtree Branch, to attempt to restore the
stream’s biological integrity Civil Action No. 2:10-] 199, ECF Doc. 66 at 1111 30-3l. On
December i, 2015, a Special Master of Biology determined that biological integrity had not been
restored to Boardtree Branch. See 2:10-1 199 ECF Doc. lUU. As a result, Fola was required to
submit a schedule for completion ofa Treatment or Abatement System to an appointed Special
Master of` Engineering. Civil Action No. 2:10-1199, ECF Doc. 66 at il 41. Since 2016, Fola has
been Working with the Special Master of Engineering to implement an Abatement System,
pursuant to the Decree.

2. On March 13, 2013, Ohio Valley Environmental Coalition, West Virginia

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 3 of 28 Page|D #: 2189

Highlands Conservancy and Sierra Club filed a complaint for declaratory and injunctive relief
and f`or civil penalties against Fola in Civil Action No. 2:13-5006 for violations of WVJ'NPDES
Permit WV1014005 and SMCRA Permit 82009-95 at Fola’s Surface Mine #3. Civil Ac-tion No.
2:13-5006, ECF Doc. l. The Court held a trial on liability issues on August 19 through August
22, 2014. See ECF Docs 97 through lOl. On .lanuary 2?, 2015, the Court issued a
Memorandum Opinion and Order finding that Plaintiff`s had established that Fola had committed
at least one violation of its permits. See ECF Doc. 123. On October 6, 2015, the Court held a
second trial to hear evidence regarding an appropriate remedy. See ECF Doc. 166. On
December 8, 2015_. the Court issued an Order Specifying Reliel` and appointed a Special Master
to implement measures necessary to reduce conductivin in Stillhouse Branch or achieve
compliance with the water quality standard for biological integrity in that stream. The Court did
not order civil penalties ECF Doc. IS_'S.1 The Parties have been working with the Special
Master on remedial issues since early 201 6.

3. On June 27, 2013, the Ohio Valley Environmental C.oalition, West Virginia
Highlands Conservancy and Sierra Club filed a complaint for declaratory and injunctive relief
and f`or civil penalties against Fola in Civil Action No 2:|3-16044 f`or violations of WV!NPDES
Permits WVIOISOOI and WVl013840 as well as SMCRA Perrnits 82011-99 and 82012-93 at
Fola"S Surface Mine # 2 and Surf`ace Mine #6. See Civil Action No. 2213-16044, ECF Doc. l.

4. On August 8, 2013, the Ohio Valley Environmental Coalition, West Virginia
Highlands Conservancy and Sierra Club filed a complaint for declaratory and injunctive relief

and for civil penalties against Fola in Civil Action No. 2:13-2]588, for violations of` WV!'NPDES

 

lOn .lanuary 25, 20l 6 Fola appealed this Court’s decision to the Fourth Circuit Court of
Appea|s. See ECF Doc. 18?. Af`ter briefing and oral argument on all issues of the appeal, the
Fourth Circuit issued an Opinion and Judgement on .lanuary 4, 201 ?. affirming the district court.
See ECF Docs. 224 and 225.

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 4 of 28 Page|D #: 2190

Permit WV1013815 and SMCRA Permit 82005-02 at Fola"s Surface Mine #4A. See Civil
Action No. 2:13-21588, ECF Doc. l. On September 10, 2014, in response to a motion forjury
trial by Fola Cola Company, plaintiffs amended their complaint to drop claims for civil penalties.
See Civil Action No. 2:|3-21588, ECF Doc. 39.

5. On March l?, 2014, upon motion by the parties, the Court consolidated Civil
Action Nos. 2:13-16044 and 2113-21588, and designated Civil Action No. 2:13-21588 as the lead
case. Civil Action No.2113-21583,ECF Doc. l?. From June 1, 2015 to .lune 4, 2015, the Court
conducted a bench trial on issues related to liability in the two cases. On August 12, 2015, the
Court held that Fola had committed at least one violation of permits related to Surface Mines # 2
and # 6, but that Plaintif`fs had not established liability for violations at Surface Mine 4A. ECF
Doc. l 19. On May 9 and 10, 2016, the Court conducted a bench trial to determine an appropriate
remedy. See ECF Docs. 152, 153. On June 7, 2016, the Court appointed a Special Master to
oversee the impiementation ofa remedy for violations at Surf`ace Mines #2 and #6. ECF Doc.
l6l. Since his appointment, the Parties have been working with the Special Master on remedial
issues.

6. On February 2, 2015, the Ohio Valley Environmental Coalition, West Virginia
Highlands Conservancy, the West Virginia Rivers Coalition, and Sierra Club, filed a complaint
for declaratory and injunctive relief against Fola alleging violations of WV!NPDES Permit
WV1009290 and SMCRA Perrnit 86019-89 at Fo|a’s Monoc #2 mine. Civil Action No. 2:15-
13?1, ECF Doc. l. Plaintif`fs did not seek civil penalties See id. On March 14 and 15_. 2017, the
Court conducted a trial on issues related to liability. See ECF Docs. 6? and 68. On May 26,

201 ?, the Court issued a Memorandum Opinion and Order finding that Fola had committed at

least one violation of its permits. ECF Doc. 84. On October 19, 201'?._ the Court appointed a

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 5 of 28 Page|D #: 2191

Special Master to oversee the implementation of a remedy for permit violations at the Monoc #2
Mine. Since his appointment, the Parties have been working with the Special Master on
remedial issues.

?`. This Consent Decree is intended to be a global resolution of Plaintiff`s’ claims
against Defendant in Civil Action Nos. 2:|0-cv-l 199, 2:13-5006, 2:13-21588 (consolidated with
2:13-16044), and 2115-cv-1 3?1. As described in paragraph 14, nothing in this Decree shall
preclude the continuation of` existing Civil Action No. 2:17-3013, so long as Southeastern Land
Co is substituted for Fola as Defendant in that action. . The Decree is designed and intended to
maximize benefits to streams impacted by ionic pollution associated with coal mining in central
Appalachia. Plaintiffs’ academic experts have been involved at all stages in developing the
instant Decree and believe it would provide significant improvements to water (e.g. reduction in
conductivity) and other environmental resources in the Kanawha River watershed (the same
watershed in which the mines that were the object of each of the actions are located.)

8. The Parties recognize, and the Court by entering this Decree finds_. that the Decree
has been negotiated in good faith by the Parties, will avoid further iitigation, and that this Decree
is fair, reasonable, and in the public interest.

NOW, THEREFORE, with the consent of the Parties, IT IS HEREBY ADJUDGED,
ORDERED, AND DECREED as follows:

II. JURISDICTION AND VENUE

9. For purposes of this Decree, the Parties agree that this Court hasjurisdiction over
the Parties and over the subject matter ofthese actions pursuant to 23 U.S.C. § 1331 (federal
questionjurisdiction), 33 U.S.C. § 1365 (CWA citizen suit provision) and 30 U.S.C. § 12?0

(SMCRA citizen suit provision).

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 6 of 28 Page|D #: 2192

lO. Venue is proper in the Southern District of West Virginia_. pursuant to 28 U.S.C. §
l391(b) and (c), because it is thejudicial district in which Fola`s business is located, andfor in
which the violations alleged in each of the complaints in these actions occurred. Moreover,
venue is appropriate pursuant to 33 U.S.C. § 1365(€)(1), because the sources of the alleged CWA
violations are located in thisjudicial district. Venue is appropriate pursuant to 30 U.S.C. §
12?0(0) because the Coal mining operations complained of are located in this judicial district

ll. For purposes of this Decree, or any action to enforce this Decree, Fola consents to
this Court’sjurisdiction over the claims addressed in the Decree and consents to venue in this
judicial district

III. APPLICABIL!TY

[2. The provisions of this Decree apply to and are binding upon Plaintiffs, those with
authority to act on their behalf, including, but not limited to, their officers, directors, and staff;
upon Fola and any of` its respective successors and!or assigns; and upon other persons or entities
otherwise bound by the law.

IV. DEFINITIONS

13. Terms used in this Consent Decree that are defined in the CWA, SMCRA, or
regulations issues pursuant thereto shall have the meaning assigned to them therein, unless
otherwise provided by this Decree. Whenever the terms set for below are used, the following
definitions shall apply:

a. “CWA” shall mean the federal Clearl Water Act, 33 U.S.C. §§ 1251 et
seq.;
b. “Day” shall mean a calendar day. unless expressly stated to be a business

day. ln computing any period of time, where the last day would fall on a Saturday._ Sunday, or

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 7 of 28 Page|D #: 2193

federal holiday, the period shall run until the close of business the next business day;

c. “Decree” or “Consent Decree,” when capitalized, shall mean this
document;

d. “Defendant” shall mean Fola Coal Company, LI..C;

e. “Effective Date” shall mean the date upon which this Consent Decree is

entered by the Court or a motion to enter this Consent Decree is granted_, whichever occurs first,
as recorded on the Court’s docket.

f. “Experimenta| Practice Projects” means new or innovative reclamation or
stream mitigation techniques developed or implemented by Appalachian Headwaters, in
consultation With experts, including those in the fields of reclamation of mined areas, forestry,
aquatic habitats, entomology_. water chemistry, and stream rehabilitation and enhancement in the
course of carrying out the Reclamation Projects under this Decree.

g. “Funds” shall be the payments to Appalachian Headwaters from
Defendant described in paragraph 1?;

h. "Paragraph" shall mean a portion of this Decree identified by an Arabic
numeral;

i. “Parties” shall mean Plaintiffs and Defendant collectively;

j. “Permits"' shall mean WW'N PDES Permit Nos. WV1014005,
WVI[)lSOUl, WV1013840, and WV1009290 and SMCRA Permit Nos. 52009-95_. S201|-99,
S2012-93, and 86019-39.

k, "Plaintiffs” shall mean the Ohio Valley Environmental Coalition, lnc.;
West Virginia Highlands Conservancy, Inc.; the West Virginia Rivers Coalition; and the Sierra

Club.

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 8 of 28 Page|D #: 2194

l. “Reclamation Projects" are reclamation projects meant to enhance or
improve existing mined land reclamation and developed or implemented by Appalachian
I-leadwaters in the course of carrying out this Decree and further described in Section V.

m. “Section"` shall mean a portion ofthis Decree identified by a Roman
numeral;

n. “SMCRA” shall mean the Surface Mining Control and Rec|amation Act of
19'}"?, 30 U.S.C. §§ 1201, et seq;

o. “USEPA” shall mean the United States Environmental Protection Agency;

p. “`WVDEP"` shall mean the West Virginia Department of Environmental
Protection; and,

q. “WVFNPDES permit” shall mean a West Virginiai'National Po||utant
Discharge Elimination System permit issued by the WVDEP pursuant to Section 402 of the
CWA.

V. MINED LAND RECLAMA'I`ION PROJECTS

l4. Plaintiffs shall not file any new lawsuits, or otherwise seek remedies in court from
Defendant, its parent company, Consol Energy, or other subsidiaries of Consol Energy under the
CWA or SMCRA, for violations of permit effluent limits or narrative water quality standards
associated with the discharges of sulfates, TDS, ionic pollution, or elevated conductivity on any
of the Permits listed in this Decree. This paragraph shall not be interpreted to prevent the
continuation of Civil Action No. 2:1?-3013 involving Fola Mine 4A, currently pending in the
Southern District of West Virginia, provided that Plaintiff`s move and the Court orders that
Southeastern Land Co. be substituted for Fola as the Defendant in that action. Fola agrees to join

that motion.

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 9 of 28 Page|D #: 2195

15. Prior to taking any action to enforce any alleged breach of the prohibitions in
paragraph 14 on the filing of lawsuits or seeking remedies in court, Defendant, Consol Energy,
or any subsidiary of Consol Energy shall provide Plaintiffs written notice of`, and a thirty-day
opportunity to cure any such alleged breach. In the event of any such notice, Plaintiffs will
cooperate with Defendant and!or its affiliate to have any such action, objection, opposition, or
other claim for relief withdrawn or dismissed In no event shall Defendant, Consol Energy, or
any subsidiary of Consol Energy seek money damages for breach of a provision of paragraph 14,
other than legal or other fees associated with defending against any such breach, and only if
Plaintiffs fail to withdraw or dismiss the action alleged to breach the agreementl

l6. To improve water quality and offset environmental degradation resulting from
Defendant’s CWA andfor SMCRA violations, and other impacts from coal mining, the Parties
agree to pursue Experimental Practice Projects and Reclamation Projects in the region.

17. To achieve the above-stated goals, the Parties agree to the following:

a. Defendant will pay $3,000,000 to Appalachian Headwaters within 7 days
of the Eft`ective Date of this Consent Decree. Subsequent payments of Funds shall be made by
Defendant to Appalachian Headwaters according to the following schedule: $2,000,000 within 1
year from the Effective Date of this Consent Decree; $3,000,000 within 2 years from the
Effective Date of this Consent Decree; and, $ | ,000,000 within 3 years from the Effective Date of
this Consent Decree.

b. Appalachian Headwaters shall use the Funds paid under this Paragraph for
the following purposes:

i. to design Reclamation projects, discussed below;

ii. to manage and pay for Reclamation Projects, produce and buy materials

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 10 of 28 Page|D #: 2196

for the projects, and provide general support for the organization,
iii. to seek additional funds for water and land reclamation in the Kanawha
River watershed,
iv. to obtain timber rights in support of Reclamation Projects,
v. for environmental education about water and land reclamation in the
l(_anawha River watershed; and;
vi. to pay expert consultants to help design_. implement and monitor
Reclamation Projects.
The Funds shall not be used to support litigation related to coal mining and)'or related activities.
18. Plaintiffs have designated Appalachian Headwaters to act on their behalf to
design and implement Reclamation Projects, as defined in this Decree. Each Reclamation
Project shall have a goal of returning streams and the land to a natural and well-functioning
forest ecosystem and reducing conductivity in nearby streams, while simultaneously allowing for
environmentally sustainable recreation and commercial activities.
19. Appa|achian Headwaters will initially use Funds to restore land in the Kanawha
River watershed identified as the as the "Sharps Knob Project.” The Sharps Knob Project is a
shovel~ready project on land owned by the U.S. Forest Service and identified as a high priority
conservation area within the Kanawha River watershed. The Sharps Knob Project would result
in the restoration of 462 acres, more or less, of` formerly surface-mined land to a native forest
ecosystem. The U.S. F crest Service has provided a project proposal for the Sharps Knob Project,
which is included as Exhibit A to this Decree.
20. ln addition to the Sharps Knob Project, Appalachian Headwaters will work to

identify and pursue additional projects in the watersheds affected by mines in the Decree.

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 11 of 28 Page|D #: 2197

Priority for the Reclamation Projects shall be as follows, in descending order of priority:

a. Restoration of mined land within the Leatherwood Creek andfor
Twentymile Creek watersheds, which drain into the Kanawha River watershed;

b. Restoration of mined land within the Elk and)'or Gauley River watersheds,
which drain into the Kanawha River watershed;

c. Restoration ofmined land within the Kanawha River watershed.
Selected projects shall be on sites where land has been left un-reclaimed, or Where prior
reclamation resulted in poorly reclaimed grass or shrub land. Each project selection site shall be
assessed according to Reclamation Project goals of restoring native hardwood forest to the site
and to reducing conductivity and other pollutants associated with mine drainage.

VI. EFFECT OF BANKRUPTCY
21 . The undersigned agree that obligations in this Decree are not dischargeable
through bankruptcy, and Defendant agrees not to seek such a discharge and willjoin Plaintiffs in
efforts to avoid any such discharge
VII. PARENT COMPANY GUARANTY
22. The ultimate parent company of the Defendant, currently Consol Energy, lnc.,

shall provide a Parent Company Guaranty, in the form attached hereto as Exhibit B, for the full
amount of Funds due under paragraph 17 and for any other payments or value that remain
outstanding at any given time. The Guaranty shall be effective on the Ef`fective Date of this
Decree, and shall be submitted to Plaintiffs within three {3) days of the Effective Date. The
Parties shall adjust the written amount set forth in the Parent Company Guaranty at least
annually to reflect payments that have been made to satisfy the obligations in paragraph 1?. In

the event of a dissolution of the Defendant corporation, all obligations of this Decree shall

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 12 of 28 Page|D #: 2198

immediately become obligations of its parent corporation_. Consol Energy, Inc. ln the event ofa
merger, stock sale, or other transaction where a new entity becomes the Defendant’s ultimate
parent company, or the parent company of Consol Energy, lnc., Defendant agrees that it shall
cause such new ultimate parent company to provide a parent company guaranty in the same form
as that attached as Exhibit B of this Decree within thirty days of the closing of such merger,
Stock sale, or other transaction. lf Defendant fails to secure the required parent company
guaranty from the new owner, all obligations then remaining shall be accelerated such that any
remaining Funds due under paragraph 17 shall be paid in full within 30 days of the closing of the
merger, stock sale, or other transaction.

VIII. EFFECT OF SETTLEMENTRESERVATION OF R]GHTS

23. This Consent Decree resolves all claims by Plaintiffs against Defendant in Civil
Action Nos. 2:10-1199, 2:l3-5006, 2:13-21588 (consolidated with 2:13-|6044), and 2:15-13?1.
As described in paragraph l4, nothing in this Decree shall preclude the continuation of existing
Civil Action No. 2:1?-30l3, so long as Southeastern Land Co. is substituted for Fola as
Defendant in that action. Further, Plaintiffs shall comply with the restrictions of paragraph 14 on
the filing of new lawsuits.

24. This agreement does not represent an admission of liability by Defendant.
Defendant and its affiliate companies reserve all rights to oppose Plaintiffs’ legal theory in other
cases.

25. This Consent Decree shall not be construed to create rights in, or grant any cause
of action to, any third party not party to this Decree.

IX. COSTS AND FEES

26. The Parties recognize and agree that Defendant has made timely payments of

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 13 of 28 Page|D #: 2199

costs and attorneys" fees pursuant to Court orders in Civil Action Nos. 2:13-5006, 2:13-21588
(conso|idated with 2113-16044), and 2:15-13?1 and as agreed upon in the original Consent
Decree in Civil Action No. 2:10-1 l99. The Parties agree that they will not seek to amend,
challenge, or modify the amounts paid under those orders and the original Consent Decree in
2:10-1 l99. Additionally, Plaintiffs agree not to seek additional costs or attorneys’ fees in any of
the cases encompassed in this Decree, except as specifically set forth in paragraph 27 below.

27. Defendant shall pay Plaintiffs’ reasonable fees and costs for work related to the
Special Master`s duties in Civil Action Nos. 2:10-1199, 2:13-5006, 2:13-21588 (consolidated
with 2:13-16044), and 2:15-1371 that have not already been paid. Further, Defendant shall pay
Plaintiffs’ reasonable fees and costs for their work negotiating and drafting this Decree. The
total of fees and costs described in this paragraph shall not exceed $90,000.

X. NOTICES

28. Unless otherwise specified herein, whenever notifications, submissions, reports,
or communications are required by this Decree, they shall be made in writing and addressed as
follows:
To Plaintiffs:
Mike Becher
Appalachian Mountain Advocates
P.O. Box 11571
Charleston, WV 25339
and
.loe Lovett
Appalachian Mountain Advocates
P.O. Box 502

Lewisburg, WV 24901

To Defendant:

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 14 of 28 Page|D #: 2200

Matthew Tyree
Senior Counsel

CONSOL Energy lnc.

1000 CONSOL Energy Drive
Suite 100

Canonsburg, PA 1531?

and

Shane Harvey

Jackson Kelly PLLC
500 Lee Street E

Suite 1600
Charleston_. WV 25301

29. Any Party may, by written notice, change its designated notice recipient or notice
address provided above.

30. Notices submitted pursuant to this Section shall be deemed submitted upon
mailing, unless otherwise provided in this Decree or by mutual agreement ofthe Parties_. in
writing.

XI. RETENTION OF JURISDICTION

31. The Court shall retainjurisdiction over these cases until the termination ofthis
Decree, for the purposes of resolving disputes arising under the Decree or entering orders
modifying this Decree, or effectuating or enforcing compliance with the terms of this Decree.

32. Except as explicitly provided herein, Plaintiffs and Defendant reserve all legal and
equitable rights and defenses available to them to enforce or defend the provisions of this
Decree.

XII. MODIFICATION

33. The terms of this Decree may be modified only by a subsequent written

agreement signed by all Parties. Where the modification constitutes a material change to the

14

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 15 of 28 Page|D #: 2201

Decree, it shall be effective only upon approval by the Court.
XIII. TERMINATION
34. The Decree shall terminate when all the Funds required to be paid pursuant to
paragraph 17 have been paid.
XIV. SIGNATORIES£SERVICE
35. Each undersigned representative of Plaintiffs and Defendant certifies that he or
she is fully authorized to enter into the terms and conditions of this Decree and to execute and
legally bind the party or parties he or she represents to this Decree.
36. This Decree may be signed in counterparts and its validity shall not be challenged
on that basis.
XV. INTEGRATION
3?. This Decree constitutes the final, complete_. and exclusive agreement and
understanding among the Parties with respect to the settlement embodied in this Decree and
supersedes all prior agreements and understandings, whether oral or written concerning the
settlement embodied herein. The Decree specifically supersedes the original Consent Decree

filed in Civil Action No. 2110-1 199, Doc. 66.

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 16 of 28 Page|D #: 2202

XVI. FINAL JUDGMENT
38. Upon approval and entry of this Decree by the Court, this Decree shall constitute
the final judgment of the Court as to Plaintif`fs and Defendants for the claims resolved herein.
The Court finds that there is no just reason for delay and therefore enters this judgement as final

judgment pursuant to Fed. R. Civ. P. 54 and 58.

/
ENTERED: § 6 , 2019
_ Y,. "'7
') A //
"' "_"r \.

For the Plaintiffs Ohio Valley Environmental Coalition, lnc., West Virginia Highlands
Conservancy, Inc., West Virginia Rivers Coalition, and Sierra Club

 

r's,l Joe Love!t Dated: May 3, 2019
JOSEPH M. LOVETT (WV Bar No. 6926)

J. MICHAEL BECHER (WV Bar No. 10588)

Appalachian Mountain Advocates

P.O. Box 507r

Lewisburg, WV 24901

304-793-900?

For the Defendant Fola Coal Co., LLC

fsi M Shane Harvev Dated: May 3, 2019
M. SHANE HARVEY (WV Bar No. 6604)

JACKSON KELLY PLLC

l600 Laidley Tower

Post Office Box 553

Charleston, West Virginia 25322

304-340-1006

16

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 17 of 28 Page|D #: 2203

Exhibit A

17

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 18 of 28 Page|D #: 2204

Sharp Knob Abandoned Mined l_and Restoration - Scope of Work

The Sharp’s Knob project area consists of approximately 462 acres of land that were mined for
coal prior to becoming part of the National Forest system. The project area is located
approximately 3.5 miles southwest of Slatyf`ork, in Pocahontas and Randolph counties at the
headwaters of the Elk and Gau|ey watersheds. The area was mined prior to the implementation
of the Surface Mining Control and Reclamation Act of 1977 which set environmental standards
that mines must follow while operating, and achieve when reclaiming mined land.

Within the project area, the top of the mountain or the "overburden" was broken up and removed
by blasting in order to reach coal seams Once the rock surrounding the coal was blasted off, in
what is known in the industry as "shoot and shove," the excess rock and earth was dumped over
the side of the mountain. Many of the remaining soils appear degraded and heavily compacted.
in addition, the mined areas were planted with predominately normative trees (especially red
pine), grasses, and forbs. As a result, the areas are now covered with a thick mat of nonnative
grass or a monoculture of red pine and other nonnative conifers This is a permanent condition
referred to as ‘arrested succession," Native trees and shrubs are unlikely to recolonized without
intervention ln addition_. these areas provide little quality wildlife habitat due to the lack of
vegetation diversity and structural complexity of the even-aged stands Despite this unnatural
condition, this area is popular to the general public, mountain bikers_. and hunters.

Prior to mining activities, this high elevation area was a red spruce-northern hardwood
ecosystem. Red spruce dominated as much as 500,000 acres in West Virginia prior to the
exploitive logging era of the late 19th and early 20th centuries Today, less than 10 percent
remains in the state. The remarkable red spruce ecosystem is horne to over 300 rare plant and
animal species Because of this exceptionally high biodiversity, red spruce forest and wetland
communities are ranked as having some of the highest global conservation priorities

The short term goals of the project are to provide early successional habitat (high stem density)
for wildlife species dependent on this type of habitat, remove approximately 462 acres of
normative species, and create high quality pollinator habitat. The long term-goal of the project is
to restore the native red spruce-northern hardwood ecosystem within the project area and
improve watershed health.

Compacted ground will be loosened by a large bulldozer which will also break up the normative
grasses mats. Soil decompaction is accomplished by pulling one or two, three-foot ripping
shanks, fully immersed into the soil, behind a large bulldozer. The project area will be ripped by
first ripping back and forth across the site on 8’ spacing between rips. The bulldozer operator
then orients the bulldozer perpendicularly to the first lines of rips and rips the entire site back and
forth a second time on 8’ spacing to create a cross-hatch pattern. Cross-ripping loosens soils to
create a better rooting medium for trees, allowing tree roots to extend in multiple directions and
improving sites’ hydrologic characteristics Some exposed soil will result temporarily after
ripping, which reduces herbaceous competition and allows planted seedlings to establish.
However, the bare soil is often quickly colonized by native plant species increasing biodiversity
and initiating the natural succession process

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 19 of 28 Page|D #: 2205

After cross-ripping_, volunteer and professional tree planters will plant a diverse mix of native
tree and shrub seedlings. This mix will be composed of some fast-growing, early successional
trees and shrubs (e.g. aspen, elderberry, hazelnut, et al.) and slower-growing red spruce and
hardwoods. Fast growing trees, especially aspen, will quickly transform this open land to one
that is covered with dense patches of young trees The locations’ elevations (>4,000 ft.) and their
proximity to existing mature forests and patches of grasses and herbaceous vegetation will
provide the young forest habitat with horizontal and vertical gradients. Wildlife including white-
tai|ed deer, black bear, ruffed grouse, saw-whet owls, snowshoe hare, and many other species
will fiourish in these young forests Aspen grow quickly, but they don’t live very long (for a
tree). Red spruce and northern hardwoods, much longer-lived species, will eventually
overshadow the aspen and dominate the site. Over the following centuries, these trees will
naturally change the land making it more like it was before mining. This more mature forest will
create conditions suitable for at-risk wildlife like the Northern goshawk and West Virginia
northern flying squirrel who require red spruce habitat. Restoration activities will also help to
reduce sedimentation and revitalize key habitat for native brook trout and other stream
inhabitants

Vernal wetlands will be constructed within the mined lands using an excavator. Wetland areas
will be created and each could be one pond or a series of small depressions that are
hydrologically connectedl Wetland size will generally be in the < lilOth acre range; however,
size can vary depending upon site conditions Creation of these wetland types tends to be
“organic” and is dictated by the landscape and other variables encountered once the digging
begins lndicators of wetness will be used to identify the location for creation and local clay or
low permeability soils will be utilized to prevent seepage. After excavation of the depression is
completed, exposed soils will be seeded with an annual cover crop to prevent erosion or
protected with wood mulch. As pondingfsaturation occurs, transplants of native wetland species
will be placed in the wetlands Vernal ponds are seasonal or temporary wetlands and will
periodically dry up. Vernal pools serve as essential breeding habitat for many species of wildlife_.
especially salamanders and frogs.

The entire project area falls into Management Prescription (MP) 4.1- Spruce and Spruce-
l-lardwood Ecosystem Management under the 2006 Forest Plan. This Management Prescription
calls for restoration and management of red spruce and spruce-hardwood communities in the
Central Appalachians. The desired conditions for this area as prescribed in the Forest Plan are a
"mosaic of spruce and spruce hardwood communities Restoration management focuses on
achieving spruce and mixed spruce species composition, as well as developing the multi-age
stand structure that likely existed in this community prior to exploitation.” Among other things
this prescription emphasize the following:

0 Active and passive restoration of spruce and spruce-hardwood communities
¢ Recovery of threatened and endangered species and other species of concern associated
with spruce and spruce hardwood-communities

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 20 of 28 Page|D #: 2206

 

.. ',"_ l' _'," )".

 

1": - ~ '- _;/';_
` Uri`rt Acres _j f

4 16Acres _.s.,.__
12 12Acres --'.'.- ..
17 35Acres ;-_;_;.§,-
28 441-terse q ‘
-. 36 4`l’Acres m»=.»--
/¢ 38100)\1:98:'_ y
46 17Acres

- 54 35Acres F

_ 57 34Acrss _,f"

61 BBAcres /

 

 

 

 

z'- ~ v
_ .|\.,b.,l_ \ \_
. .` ¥\) . " '
'_/ .s.' n I_ ._ L_,._.
J \ '
' r' Z_/

  
  

 

`-‘"s - _ `
-`\__ . ~.
*Q~ `-`"'i d y
:`:\'l"",\"|--\i_ \. Cr-
’~T'\ \\_' .'\"`;-l T. n
..__\`\- ‘\\: \ `/-'5‘__ n '_
\Y¢‘-.ll `\ l \`l l ll L( .‘ - l
,';._‘ -- Roads '_ n
'¢_> -Shaernobl|. Spruce Restoration ' !.-'
`-_ -NFs Lands _ _-; -,/ §

 

 

 

- .i»:,\___` ."~J -_¢'g__;-.-i '{- ;§ ,_/\:;`-_`
n §arp Knob I[, am
Retl Spruce Restoration ° law span

 

 

 

101§:\:1:

mmv\mmnlua min¢.anumo¢lcnnl:,v_

NNF 015 . _

gm my Mouougahela daneml Forest .\-
.\’.AD fl Qai|i'u| down emgkdfm multiple lawn m m mcgrath met ,r®,.

‘NB mU.S..\-’nieullthym¢£c:w¢ysmdlmdbo£knf“mpmlu¢m. g

 

 

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 21 of 28 Page|D #: 2207

Exhibit B

18

Case 2:15-cv-01371 Docutnent 101 Filed 05/06/19 Page 22 of 28 Page|D #: 2208

PARENT COMPANY GUARANTY

This GUARANTY j“Guaranty”[ is made as of , 2019 (the “Effective Date” 1, by
Consol Energy, Inc., a Delaware corporation 1“Guarantor” 12 in favor of Ohio Valley
Environmental Coalition._ West Virginia Highland Conservancy, West Virginia Rivers Coalition
and Sierra Club §“Beneficiaries”l in connection with the Consent Decree, as entered by the United
States District Court for the Southern District of West Virginia §the “Court”) in Civil Actions 2:10-
1199; 2:13-5006_; 2:13-21588 (consolidated with 2:13-16044); and 2115-1371 (the “Order"’) and
the funding obligations thereunder of Fola Coal Company, LLC., ( “Counterparty”l.

Recitals
WHEREAS, the Guarantor is the ultimate parent company of the Counterparty;

WHEREAS, pursuant to the Section Vll of the Consent Decree, Guarantor has agreed to provide
certain credit support to Counterparty;

WHEREAS, the Guarantor, Counterparty. and the Plaintiffs in the underlying Civil Action have
developed this Guaranty to fulfill and satisfy the Order's requirement that sufficient funds be
available to be drawn upon to meet or complete the projects covered by the Order.

Terms and Conditions

NOW THEREFORE, in consideration of the premises and the mutual covenants hereinafter set forth,
the adequacy of which is hereby acknowledged the parties hereto hereby agree as follows:

l. Guaranty. Guarantor does hereby unconditionally, irrevocably and absolutely guarantee
to Beneficiaries the full payment by Counterparty to Beneficiaries under and pursuant to
Sections V of the Order (as the same may be amended form time to time) and any related
orders issued under and in connection with the Order (the “Related Orders”i (referred to herein
collectively as “Guaranteed Obligations”). Except as specifically set forth in Section 5 hereof,
the total liability of Guarantor under or in connection with this Guaranty, regardless of any
amendment, extension, supplement, variation, novation_. ratification, replacement or other
modification to the Order or any other order or act of the applicable court or other legal
authority from time to time, is limited to the lesser of (a) Nine Million (US $9,000,000.00) in
cash contributions (inclusive of all taxes, levies, imposts, deductions charges and withholdings
assessed, imposed, collected or withheld under any statute and, in each case, all interest, fines,
penalties charges, fees or other amounts in respect of them), or (b) the Guaranteed Obligations,
which Guaranteed Obligations are anticipated to be reduced andfor eliminated during the term
of this Guaranty as provided for in Paragraph 14 below. Guarantor’s obligations and liability
under this Guaranty shall be limited to payment obligations only, and Guarantor shall have no
obligation to perform under the Order or any Related Orders.

2. Guaranty Absolute. Guarantor guarantees that the Guaranteed Obligations will be paid
strictly in accordance with the terms of the Order and any Related Orders. The obligations
of Guarantor under this Guaranty are independent of, but related to, Counterparty’s

4818-8007»0253.\'1

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 23 of 28 Page|D #: 2209

obligations under the Order and the Beneficiaries may seek enforcement of the Guaranty
in accordance with Section 7 hereof. The liability of Guarantor under this Guaranty shall
be irrevocable, absolute and unconditional.

Notwithstanding any provision to the contrary contained herein, Guarantor’s liability
hereunder shall be and is specifically limited to payments expressly required to be made in
accordance with the Order and any Related Orders. In no event shall Guarantor be subject
hereunder to any consequential, exemplary, equitable, loss profits punitive, tort or any other
damages costs, or attomey's fees; provided however, that Guarantor may be subject to
Beneficiaries reasonable court costs and associated fees if the Beneficiaries properly issues an
order for payment under Section 7 hereunder, and Guarantor fails to make such payment

This Guaranty shall continue to be effective if a Counterparty merges or consolidates with
or into another entity, loses its separate legal identity, ceases to exist, becomes insolvent,
or seeks bankruptcy protection

This Guaranty is a continuing guaranty of the payment (and not of collection) by
Counterparty of its obligations under the Order and any Related Orders. ln no event shall
Guarantor’s liability to Beneficiaries exceed Counterparty’s liability under the Order and
any Related Orders, notwithstanding the effect of the insolvency, bankruptcy, or
reorganization of a Counterparty.

Un|ess otherwise agreed by Beneficiaries all payments under this Guaranty shall be made
in the same currency that the applicable Guaranteed Obligations are denominated (the
“Currency”) and in immediately available funds (and no obligation or liability of the
Guarantor under this Guaranty shall be released or discharged by anyjudgment in a currency
other than the Currency) unless anyjudgment or order of the United States District Court for
the Southem District of West Virginia is given or made for the payment of any amount due
under this Guaranty in a currency other than the Currency.

3. Term. This Guaranty shall continue in full force and effect for a period of five (5) years
commencing on the Effective Date or until the Counterparty has submitted documentation
demonstrating that the Guaranteed Obligations have been satisfied and there is no further
need for this Guaranty, whichever occurs first. Notwithstanding the foregoing, the
Guarantor and Beneficiaries may extend this Guaranty by mutual agreement in writing.
Upon expiration of this Guaranty all Guaranteed Obligations shall cease, Guarantor shall
be released from this Guaranty.

4. Waivers and Acknowledgments. Except as expressly provided herein, Guarantor hereby
waives presentment, protest, acceleration, dishonor, promptness diligence, filing of claims
with a court in the event of insolvency or bankruptcy of Counterparty_, notice of acceptance of
this Guaranty and any other notice with respect to any of the Guaranteed Obligations and this
Guaranty. Subject to the provisions of Section 3, Guarantor acknowledges that this Guaranty
is continuing in nature and applies to all Guaranteed Ob|igations, whether existing now or in
the filture.

4818-3007-0253_\;1

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 24 of 28 Page|D #: 2210

Except as to applicable statutes of limitation, no delay of Beneficiaries in the exercise of,
or failure to exercise, any rights hereunder shall operate as a waiver of such rights, a waiver
of any other rights or a release of Guarantor from any obligations hereunder nor shall any
single or partial exercise by Beneficiaries of any right, remedy or power hereunder preclude
any other or future exercise of any right, remedy or power. Each and every right, remedy
and power hereby granted to Beneficiaries or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by Beneficiaries from
time to time.

5. Reservation of Defenses. Guarantor agrees that, except as expressly set forth herein, it
Will remain bound upon this Guaranty notwithstanding any defenses which, pursuant to the
laws of suretyship, Would otherwise relieve a guarantor ofits obligations under a guaranty.
Guarantor does reserve the right to assert defenses which Counterparty may have to
payment ofany Guaranteed Obligation (but, for the avoidance ofdoubt, excluding defenses
arising from the bankruptcy or insolvency of Counterparty and other defenses expressly
waived hereby).

6. Notices. All demands, notices, and other communications provided for hereunder shall,
unless otherwise specifically provided hercin, (a) be in writing addressed to the party
receiving the notice at the address set forth below or at such other address as may be
designated by written notice, from time to time, to the other party, and (b) be effective upon
receipt, when mailed by U.S. maii, registered or certified, return receipt requested, postage
prepaid, or personally delivered. Notices shall be sent to the following addresses:

If to Guarantor: Matthew Tyree
Senior Counsel
CONSOL Energy Inc.
1000 CONSOL Energy Drive
Suite |00
Canonsburg, PA 1531?

and

Shane Harvey

.lackson Kelly PLLC
500 Lee Street E

Suite 1600
Charleston, WV 25301

4818-8007-0253_v'l

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 25 of 28 Page|D #: 2211

Ifto Beneficiaries: Mike Becher
Appalachian Mountain Advocates
P.O. Box 11571
Charleston, WV 25339

and

Joe Lovett

Appalachian Mountain Advocates
P.O. Box 50?

Lewisburg, WV 24901

7. Demand and Payment. Any demand by Beneficiaries for payment hereunder shall be in
writing, and shall (a) reference this Guaranty, (b) specifically identify Counterparty and
Beneficiaries, the Guaranteed Obligations to be paid and the amount of such Guaranteed
Obligations, and (c) set forth payment instructions There are no other requirements of notice,
presentment or demand. Upon receipt of a demand that satisfies these conditions, Guarantor
shall pay, or cause to be paid, such Guaranteed ()b|igations within five (5) business days and
shall not challenge its obligation to satisfy such demand prior to making such payment.

8. Payments Free and Clear of Taxes. A|l payments by Guarantor hereunder shall be made
to the Beneficiaries free and clear of, and without deduction or withholding for, any and
all present and future taxes, levies, duties or withholdings of any kind or, if any deduction
or withholding for any such taxes, levies, duties or withholdings from any amount payable
hereunder is legally required, such amount shall be increased as may be necessary so that
after making all required deductions and withholdings, the Beneficiaries will receive an
amount equal to the amount it would have received had no such deductions or withholdings
been required; provided, however, that in no case shall Guarantor's payments hereunder
exceed the cap on Guarantor’s total liability hereunder as set forth in Section I.

9. Representations and Warranties of Guarantor. Guarantor represents and warrants that:

(a) it is a corporation duly organized and validly existing under the laws of Delaware
and has the corporate power and authority to execute, deliver and carry out the
terms and provisions ofthis Guaranty;

(b) no authorization, approval, consent or order of, or registration or filing with, any court
or other governmental body havingjurisdiction over Guarantor is required on the part
of Guarantor for the execution and delivery of this Guaranty;

(e) The undersigned agree that the obligations within this Guaranty are not dischargeable
through bankruptcy, and Guarantor agrees not to seek such discharge and will join
Beneficiaries in efforts to avoid any such discharge.

(d) this Guaranty constitutes a valid and legally binding agreement of Guarantor,
except as the enforceability of this Guaranty rriay be limited by the effect of any

4818-800?-0253.vl

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 26 of 28 Page|D #: 2212

applicable bankruptcy of Guarantor, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting creditors' rights generally,
general principles of equity whether considered in a proceeding in equity or at law,
and an implied covenant of good faith and fair dealing, except as expressly provided
herein.

10. Miscellaneous.

(a) Assiggrnent. Guarantor shall not assign this Guaranty without the express written
consent of Benefi ciaries and any purported assignment absent such consent is void.

(b) Severabi|ity. If any provision or portion of a provision of this Guaranty is declared
void and!or unenforceable such provision or portion shall be deemed severed from
this Guaranty which shall otherwise remain in full force and effect, with the
exception of the amount of Guarantor's liability as provided for in Section l above.
The parties hereto shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or unenforceable
provisions

(e) Amendments. No amendment of this Guaranty shall be effective unless in writing
and signed by Guarantor and Beneficiaries No waiver of any provision of this
Guaranty nor consent to any departure by Guarantor therefrom shall in any event
be effective unless such waiver shall be in writing and signed by Beneficiaries Any
such waiver shall be effective only in the specific instance and for the specific
purpose for which it was given.

(d) Successors and Assigns. This Guaranty shall be binding upon Guarantor, its
successors and permitted assigns and inure to the benefit of and be enforceable by
Beneficiaries, its successors, and assigns

(e) Prior Agreements. This Guaranty embodies the entire agreement and understanding
between Guarantor and Beneficiaries relating to the subject matter hereof.

(f`) Headings. The headings in this Guaranty are for purposes of reference only and
shall not affect the meaning hereof.

11. Limitation by Law. All rights, remedies and powers provided in this Guaranty may be
exercised only to the extent that the exercise thereof does not violate any applicable
provision of law, and all the provisions of this Guaranty are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they will not render this Guaranty invalid, unenforceable, in whole
or in pait, or not entitled to be recorded_. registered or filed under the provisions of any
applicable law.

12. Governing Law, This Guaranty shall in all respects be governed by and construed in
accordance with the laws of the State of` Delaware.

4813-8007-0253.\']

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 27 of 28 Page|D #: 2213

13. Consent to Jurisdiction. With respect to the Guaranty and any obligation that the Guarantor
may have to the Beneficiaries, Guarantor hereby irrevocably submits to the jurisdiction of the
l-luntington Division of the United States District Court for the Southern District of West
Virginia over any suit, action or proceeding arising out of or relating to the Guaranteed
Obligations or Guarantor’s obligation to make any payment pursuant to this Guaranty.
Guarantor hereby irrevocably waives, to the fullest extent permitted or not prohibited by law,
any objection which it may now or hereafter have to the laying of` the venue of any such suit,
action or proceeding brought in such a court and any claim that any such suit, action or
proceeding brought in such a court has been brought in an inconvenient forum. The parties
hereby agree that a final judgment in any such suit, action or proceeding brought in such a
couit, after all appropriate appeals, shall be binding upon it. This consent tojurisdiction shall
not apply to any dispute regarding the Guaranty between Guarantor and any party other than
the Beneficiaries

l4. Amendments to Reflect Annual Reduction in the Guaranteed Obligations. The
Counterparty andfor Guarantor, as the case may be, may request an amendment to this
Guaranty on an annual basis to update Paragraph l_. above_._ to reflect the amount of the
Guaranteed Obligation remaining alter giving effect to payments made through the date of
the requested amendment Beneficiaries consent to the amendment may not be unreasonably
withheld. For the avoidance of doubt, nothing in this paragraph contradicts or supersedes
Paragraph l, above, and at no time shall the Guaranteed Obligations exceed the amount of
cash payments that Counterparty has yet to satisfy, regardless of whether Guarantor has ever
requested an amendment under this paragraph or whether Beneficiaries has consented to such
amendment

[Signature page to follow.]

48}8-30[]7-0253.vl

Case 2:15-cv-01371 Document 101 Filed 05/06/19 Page 28 of 28 Page|D #: 2214

lN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered by its duly authorized representative and Beneficiaries have acknowledged receipt of

this Guaranty

48 l 8-8007-0253.\-']

Guarantor: Consol Energy, Inc.

Name:

 

Title:

 

Date:

 

Beneficiaries: Ohio Vailey Environmental Coalition, West
Virginia Highland Conservancy and Sierra Club

Name:

 

Title:

 

Date:

 

